Citation Nr: 1214644	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was previously before the Board in December 2010, at which time service connection for a thoracic spine disability was denied, and service connection for a cervical spine disability was remanded.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for Remand (JMR), vacating the Board's decision and remanding for additional proceedings.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2011 Order of the Court directing action consistent with the JMR, the Board will remand the Veteran's appeal in order to obtain a VA examination regarding his thoracic spine disability.  As explained in the JMR, the Veteran was afforded a VA examination in November 2007, at which the examiner indicated that the Veteran had upper back, upper thoracic spine, trapezius and cervical spine conditions, and acknowledged that evidence of record showed that the Veteran had injured his head and neck while aboard ship.  The JMR indicated that a May 2007 VA examination report noted that in 1998, while the Veteran was in service, and aboard ship, a heavy metal object on a rope struck him in the neck and upper area of the back.  The JMR explained, however, that the November 2007 VA examiner did not provide further description of the incident, or explanation as to whether it had any impact upon the Veteran's thoracic spine.  The JMR indicated that the examiner concluded the Veteran's thoracolumbar spine disability was less likely than not caused by any condition suffered while on active duty, without further discussing the Veteran's thoracic spine, or any injury that he had previously suffered to it.  The JMR emphasized that the examiner's rationale focused on the Veteran's lumbar spine.  The JMR noted that although the examiner's determination regarding the Veteran's lumbar spine appeared adequate, the rationale did not offer any support for the conclusion that the Veteran's thoracic spine condition was unrelated to service, especially in light of the examiner's knowledge regarding the Veteran's in-service injury, and current thoracic spine difficulties.  

As emphasized by the JMR once a VA examination has been provided, the Board must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see Waddell v. Brown, 5 Vet. App. 454.  The medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

An adequate examination must be provided addressing whether a medical nexus exists between the Veteran's current thoracic spine disability and any injury or disability he incurred while in active duty service.  The examiner should address any potential relationship between the Veteran's current thoracic spine condition and any injury he suffered in service, including the 1998 accident aboard ship that was discussed in the May 2007 examination report, and briefly referenced without detail by the examiner in November 2007.  See 38 U.S.C.A. § 5103A(d)(1); see also 38 C.F.R. § 3.159(c)(4); D'Aries, 22 Vet. App. 97; Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical examination of the Veteran's thoracic spine disability.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any current thoracic spine disability is related to service.  The examiner should specifically address whether there is any potential relationship between the Veteran's current thoracic spine condition and any injury he suffered in service, including the 1998 accident aboard ship.  A rationale should be provided for any opinion.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of this decision and any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



